Exhibit 10.3

STOCK PLEDGE AGREEMENT

STOCK PLEDGE AGREEMENT (“Stock Pledge Agreement”) entered into as of the 15th
day of June, 2007 by and between John Fife (the “Secured Party”), and David
Saltman, a California resident with an address at 514 Via de la Valle, Suite
200, Solana Beach, CA  92075 (the “Pledgor”).

RECITALS

A.                                   The Pledgor has agreed to pledge certain
securities to secure performance by Open Energy Corporation a Nevada corporation
(“Maker”) of its obligations under its Note and Warrant Purchase Agreement (the
“Agreement”), which obligations are evidenced by an original discount note (the
“Note”) in an aggregate face amount of up to One Million and 00/100 Dollars
($1,000,000.00) payable to the Secured Party or his transferees or assigns. 
Capitalized terms in this Stock Pledge Agreement which are not identified herein
will have the meanings given such terms in the Agreement.

B.                                     The Secured Party is willing to accept
the Note only upon receiving the pledge of certain stock as set forth in this
Stock Pledge Agreement.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.                                       Grant of Security Interest.  The
Pledgor hereby pledges to the Secured Party as collateral and security for the
Secured Obligations (as defined in Section 2) the securities set forth on the
attached Schedule 1 of this Stock Pledge Agreement, together with medallion
guaranteed stock powers and an irrevocable instruction letter to the transfer
agent (the “Transfer Agent”) of the common stock (the “Collateral Shares”) of
the Maker.  Unless otherwise set forth on Schedule 1 of this Stock Pledge
Agreement, the Pledgor is the beneficial and record owner of the Collateral
Shares set forth on such Schedule 1.  Such Collateral Shares, together with any
additions, replacements, accessions or substitutes therefor or proceeds thereof,
are hereinafter referred to collectively as the “Collateral.”

2.                                       Secured Obligations.  During the term
hereof, the Collateral shall secure the performance by the Pledgor of its
obligations, covenants, and agreements under this Stock Pledge Agreement and the
performance of its Obligations under the Note (the “Secured Obligations”).

3.                                       Perfection of Security Interests.  (a) 
Upon execution of this Stock Pledge Agreement, the Pledgor shall deliver the
Collateral Shares, together with Stock Powers (with Medallion Guarantees
annexed), to the Secured Party.

(b)                                 The Pledgor will, at its own expense, cause
to be searched the public records with respect to the Collateral and will
execute, deliver, file and record (in such manner and form as the Secured Party
may require), or permit the Secured Party to file and record, as the Pledgor’s

1


--------------------------------------------------------------------------------


attorney-in-fact, any financing statements, any carbon, photographic or other
reproduction of a financing statement or this Stock Pledge Agreement (which
shall be sufficient as a financing statement hereunder), any specific
assignments or other paper that may be reasonably necessary or desirable, or
that the Secured Party may request, in order to create, preserve, perfect or
validate any Security Interest or to enable the Secured Party to exercise and
enforce its rights hereunder with respect to any of the Collateral.  The Pledgor
hereby appoints the Secured Party as the Pledgor’s attorney-in-fact to execute
in the name and behalf of the Pledgor such additional financing statements as
the Secured Party may request.

4.                                       Assignment.  In connection with the
transfer of the Note in accordance with its terms, the Secured Party may assign
or transfer the whole or any part of his security interest granted hereunder,
and may transfer as collateral security the whole or any part of his security
interest in the Collateral.  Any transferee of the Collateral shall be vested
with all of the rights and powers of the Secured Party hereunder with respect to
the Collateral.

5.                                       The Pledgor’s Warranty.  A. Title.  The
Pledgor represents and warrants hereby to the Secured Party as follows with
respect to the Collateral Shares:

(i)                                     The Collateral is free and clear of any
encumbrances of every nature whatsoever, other than restrictions on the resale
thereof mandated by the Federal or any applicable state securities laws, and the
Pledgor is the sole owner of the Collateral Shares;

(ii)                                  The Pledgor further agrees not to grant or
create, any security interest, claim, lien, pledge or other encumbrance with
respect to such Collateral or attempt to sell, transfer or otherwise dispose of
the Collateral, until the Secured Obligations have been paid in full or this
Stock Pledge Agreement terminates; and

(iii)                               This Stock Pledge Agreement constitutes a
legal, valid and binding obligation of the Pledgor enforceable in accordance
with its terms (except as the enforcement thereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium, and similar laws
now or hereafter in effect),

B.                                     Other.  (i) The Pledgor has made
necessary inquiries of the Maker and believes that the Maker fully intends to
fulfill and has the capability of fulfilling its obligations to transfer the
Collateral Shares upon occurrence of an Event of a Default under the Note or
this Stock Pledge Agreement.

(ii)                                  The Pledgor is not acting, and has not
agreed to act, in any plan to sell or dispose of any Collateral Shares in a
manner intended to circumvent the registration requirements of the Securities
Act, or any applicable state law.

(iii)                               The Pledgor has been advised by counsel of
the elements of a bona-fide pledge for purposes of Rule 144(d)(3)(iv) under the
Securities Act, including the relevant SEC interpretations, and affirms that the
pledge of shares by the undersigned pursuant to this Stock Pledge Agreement will
constitute a bona-fide pledge of such shares for purposes of such Rule.

2


--------------------------------------------------------------------------------


6.                                       Collection of Dividends and Interest. 
During the term of this Stock Pledge Agreement and so long as the Pledgor is not
in default under the Note, the Pledgor is authorized to collect all dividends,
distributions, interest payments, and other amounts that may be, or may become,
due on any of the Collateral.

7.                                       Voting Rights.  During the term of this
Stock Pledge Agreement and until such time as this Stock Pledge Agreement has
terminated or the Secured Party has exercised his rights under this Stock Pledge
Agreement to foreclose its security interest in the Collateral, the Pledgor
shall have the right to exercise any voting rights evidenced by, or relating to,
the Collateral.

8.                                       Warrants and Options.  In the event
that, during the term of this Stock Pledge Agreement, subscription, spin-off,
warrants, dividends, or any other rights or option shall be issued in connection
with the Collateral, such warrants, dividends, rights and options shall be
immediately delivered to the Secured Party to be held under the terms hereof in
the same manner as the Collateral.

9.                                       Preservation of the Value of the
Collateral.  The Pledgor shall pay all taxes, charges, and assessments against
the Collateral and do all acts necessary to preserve and maintain the value
thereof.

10.                                 The Secured Party as the Pledgor’s
Attorney-in-Fact.

(a)                                  The Pledgor hereby irrevocably appoints the
Secured Party as the Pledgor’s attorney-in-fact, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor, the Secured Party
or otherwise, from time to time at the Secured Party’s discretion, to take any
action and to execute any instrument that the Secured Party may reasonably deem
necessary or advisable to accomplish the purposes of this Stock Pledge
Agreement, including:  (i) upon the occurrence and during the continuance of an
Event of Default (as defined below), to receive, endorse, and collect all
instruments made payable to the Pledgor representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
to the extent permitted hereunder and to give full discharge for the same and to
execute and file governmental notifications and reporting forms; (ii) to arrange
for the transfer of the Collateral on the books of the Maker or any other person
to the name of the Secured Party or to the name of the Secured Party’s nominee.

(b)                                 In addition to the designation of the
Secured Party as the Pledgor’s attorney-in-fact in subsection (a), the Pledgor
hereby irrevocably appoints the Secured Party as the Pledgor’s agent and
attorney-in-fact to make, execute and deliver any and all documents and writings
which may be necessary or appropriate for approval of, or be required by, any
regulatory authority located in any city, county, state or country where the
Pledgor engages in business, in order to transfer or to more effectively
transfer any of the Pledged Interests or otherwise enforce the Secured Party’s
rights hereunder.

11.                                 Remedies upon Default.  Upon the occurrence
and during the continuance of an Event of Default under the Note (“Event of
Default”):

3


--------------------------------------------------------------------------------


(a)                                  The Secured Party may exercise in respect
of the Collateral, in addition to other rights and remedies provided for herein
or otherwise available to it, all the rights and remedies of a Secured Party on
default under the Uniform Commercial Code (the “Code”) (irrespective of whether
the Code applies to the affected items of Collateral), and the Secured Party may
also without notice (except as specified below) sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, at such time or times and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable, irrespective of the impact of any such sales on the market price of
the Collateral.  To the maximum extent permitted by applicable law, the Secured
Party may be the purchaser of any or all of the Collateral at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply all or any part of the Secured Obligations as a
credit on account of the purchase price of any Collateral payable at such sale. 
Each purchaser at any such sale shall hold the property sold absolutely free
from any claim or right on the part of the Pledgor, and the Pledgor hereby
waives (to the extent permitted by law) all rights of redemption, stay, or
appraisal that it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted.  The Pledgor agrees that,
to the extent notice of sale shall be required by law, at least ten (10)
calendar days notice to the Pledgor of the time and place of any public sale or
the time after which a private sale is to be made shall constitute reasonable
notification.  The Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given.  The Secured Party
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.  To the maximum extent
permitted by law, The Pledgor hereby waives any claims against the Secured Party
arising because the price at which any Collateral may have been sold at such a
private sale was less than the price that might have been obtained at a public
sale, even if the Secured Party accepts the first offer received and does not
offer such Collateral to more than one offeree.

(b)                                 The Pledgor hereby agrees that any sale or
other disposition of Collateral conducted in conformity with reasonable
commercial practices of banks, insurance companies, or other financial
institutions in the city and state where the Secured Party is located in
disposing of property similar to the Collateral shall be deemed to be
commercially reasonable.

(c)                                  The Pledgor hereby acknowledges that the
sale by the Secured Party of any Collateral pursuant to the terms hereof in
compliance with the Securities Act, as well as applicable “Blue Sky” or other
state securities laws, may require strict limitations as to the manner in which
the Secured Party or any subsequent transferee of the Collateral may dispose
thereof.  The Pledgor acknowledges and agrees that in order to protect the
Secured Party’s interest it may be necessary to sell the Collateral at a price
less than the maximum price attainable if a sale were delayed or were made in
another manner, such as a public offering under the Securities Act.  The Pledgor
has no objection to sale in such a manner and agrees that the Secured Party
shall have no obligation to obtain the maximum possible price for the
Collateral.  Without limiting the generality of the foregoing, the Pledgor
agrees that, upon the occurrence and during the continuation of an Event of
Default, the Secured Party may, subject to applicable law, from time to time
attempt to sell all or any part of the Collateral by a private placement,
restricting the bidders and prospective purchasers

4


--------------------------------------------------------------------------------


to those who will represent and agree that they are purchasing for investment
only and not for distribution.  In so doing, the Secured Party may solicit
offers to buy the Collateral or any part thereof for cash, from a limited number
of investors reasonably believed by the Secured Party to be institutional
investors or other accredited investors who might be interested in purchasing
the Collateral.  If the Secured Party shall solicit such offers, then the
acceptance by the Secured Party of one of the offers shall be deemed to be a
commercially reasonable method of disposition of the Collateral.

(d)                                 If the Secured Party shall determine to
exercise its right to sell all or any portion of the Collateral pursuant to this
Section, then the Pledgor agrees that, upon request of the Secured Party, the
Pledgor, at its own expense, shall:

(i)                                     execute and deliver, or cause the
officers and directors of the Maker to execute and deliver, to any person,
entity or governmental authority as the Secured Party may choose, any and all
documents and writings which, in the Secured Party’s reasonable judgment, may be
necessary or appropriate for approval, or be required by, any regulatory
authority located in any city, county, state or country where the Pledgor
engages in business, in order to transfer or to more effectively transfer the
Pledged Interests or otherwise enforce the Secured Party’s rights hereunder; and

(ii)                                  do or cause to be done all such other acts
and things as may be necessary to make such sale of the Collateral or any part
thereof valid and binding and in compliance with applicable law; and

(iii)                               cause the Pledgor to timely file all
periodic reports required to be filed by the Pledgor under the Securities
Exchange Act of 1934, as amended.

The Pledgor acknowledges that there is no adequate remedy at law for failure by
it to comply with the provisions of this Section 11 and that such failure would
not be adequately compensable in damages, and therefore agrees that its
agreements contained in this Section 11 may be specifically enforced.

(e)                                  THE PLEDGOR EXPRESSLY WAIVES TO THE MAXIMUM
EXTENT PERMITTED BY LAW:  (i) ANY CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL
HEARING PRIOR TO THE TIME THE SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE
COLLATERAL AS PROVIDED IN THIS SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR
APPRAISAL THAT IT NOW HAS OR MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE
OF LAW OR STATUTE NOW EXISTING OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET
FORTH IN SUBSECTION (a) OF THIS SECTION 11, ANY REQUIREMENT OF NOTICE, DEMAND,
OR ADVERTISEMENT FOR SALE.

12.                                 (a)                               Term of
Agreement.  This Stock Pledge Agreement shall continue in full force and effect
until payment in full of the Note.  Upon payment in full of the Note, the
security interests in the relevant Collateral shall be deemed released, and any
portion of the Collateral not transferred to or sold by the Secured Party and,
if not used, the Irrevocable Transfer Agent

5


--------------------------------------------------------------------------------


Instructions, stock powers and other related documents shall be returned to the
Pledgor.  Upon termination of this Pledge Agreement, the relevant Collateral
shall be returned within five (5) trading days to the Pledgor, as contemplated
above.

(b)                                 Application of Proceeds.  Upon the
occurrence and during the continuance of an Event of Default, any cash held by
the Secured Party as Collateral and all cash proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral pursuant to the exercise by the Secured Party of
its remedies as a secured creditor as provided in Section 11 shall be applied
from time to time by the Secured Party as provided in the Note.

13.                                 Indemnity and Expenses.  The Pledgor agrees:

(a)                                  To indemnify and hold harmless the Secured
Party and each of his agents and affiliates from and against any and all claims,
damages, demands, losses, obligations, judgments and liabilities (including,
without limitation, reasonable attorneys’ fees and expenses) in any way arising
out of or in connection with this Stock Pledge Agreement or the Secured
Obligations, except to the extent the same shall arise as a result of the gross
negligence or willful misconduct of the party seeking to be indemnified; and

(b)                                 To pay and reimburse the Secured Party upon
demand for all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) that the Secured Party may incur in
connection with (i) the custody, use or preservation of, or the sale of,
collection from or other realization upon, any of the Collateral, including the
reasonable expenses of re-taking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on the Collateral, (ii) the exercise or
enforcement of any rights or remedies granted hereunder, under the Note or
otherwise available to it (whether at law, in equity or otherwise), or (iii) the
failure by the Pledgor to perform or observe any of the provisions hereof.  The
provisions of this Section 13 shall survive the execution and delivery of this
Stock Pledge Agreement, the repayment of any of the Secured Obligations, the
termination of the commitments of the Secured Party under the Note and the
termination of this Stock Pledge Agreement.

14.                                 Duties of the Secured Party.  The powers
conferred upon the Secured Party hereunder are solely to protect his interests
in the Collateral and shall not impose on him any duty to exercise such powers. 
Except as provided in Section 9-207 of the Code, the Secured Party shall have no
duty with respect to the Collateral or any responsibility for taking any
necessary steps to preserve rights against any Persons with respect to any
Collateral.

15.                                 Choice of Law and Venue; Submission to
Jurisdiction; Service of Process.

(a)                                  THE VALIDITY OF THIS STOCK PLEDGE
AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE RIGHTS OF
THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS (WITHOUT REFERENCE TO THE
CHOICE OF LAW PRINCIPLES THEREOF).  THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN

6


--------------------------------------------------------------------------------


CONNECTION WITH THIS STOCK PLEDGE AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS
OR, AT THE SOLE OPTION OF THE SECURED PARTY, IN ANY OTHER COURT IN WHICH THE
SECURED PARTY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS
SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.

(b)                                 THE PLEDGOR HEREBY SUBMITS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS
SECTION.

(c)                                  THE PLEDGOR HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS, COMPLAINT, OR OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING
AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE PLEDGOR AT ITS ADDRESS FOR
NOTICES IN ACCORDANCE WITH THIS STOCK PLEDGE AGREEMENT AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE PLEDGOR’S ACTUAL RECEIPT
THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER
POSTAGE PREPAID.

(d)                                 NOTHING IN THIS STOCK PLEDGE AGREEMENT SHALL
BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF THE SECURED PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY
THE SECURED PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING
OF ANY ACTION UNDER THIS STOCK PLEDGE AGREEMENT TO ENFORCE SAME IN ANY OTHER
APPROPRIATE FORUM OR JURISDICTION.

16.                                 Amendments;
etc.                                               No amendment or waiver of any
provision of this Stock Pledge Agreement nor consent to any departure by the
Pledgor herefrom shall in any event be effective unless the same shall be in
writing and signed by the Secured Party, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given.  No failure on the part of the Secured Party to exercise, and no
delay in exercising any right under this Stock Pledge Agreement, any other
document or documents delivered in connection with the transactions contemplated
by the Note, this Stock Pledge Agreement, the Deficiency Guaranty (as defined in
the Note) or any of the other Loan Agreements, as defined in the Note, or
otherwise with respect to any of the Secured Obligations, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Stock Pledge Agreement, any other of the Loan Agreements, or otherwise with
respect to any of the Secured Obligations preclude any other or further exercise
thereof or the exercise of any other right.  The remedies provided for in this
Stock Pledge Agreement or otherwise with respect to any of the Secured
Obligations are cumulative and not exclusive of any remedies provided by law.

7


--------------------------------------------------------------------------------


17.                                 Notices.    Unless otherwise specifically
provided herein, all notices shall be in writing addressed to the respective
party as set forth below: and may be personally served, faxed or sent by
overnight courier service or United States mail:

If to the Pledgor:

David Saltman

514 Via de la Valle, Suite 200

Solana Beach, CA  92075

Fax No.:     858-794-8811

with a copy to:                                                                
John Hart, Esq.

514 Via de la Valle, Suite 200

Solana Beach, CA  92075

Fax No.:     858-794-8811

If to the Secured Party:                      John Fife

303 East Wacker Drive

Suite 301

Chicago, IL  60601

Fax No.: 312-819-9701

with a copy to:                                                                
Merrill E. Weber, Esq.

303 East Wacker Drive

Suite 301

Chicago, IL  60601

Fax No.: 312-819-9701

Any notice given pursuant to this Section 17 shall be deemed to have been
given:  (a) if delivered in person, when delivered; (b) if delivered by fax, on
the date of transmission if transmitted on a Business Day before 4:00 p.m. at
the place of receipt or, if not, on the next succeeding Business Day (as defined
in the Note); (c) if delivered by overnight courier, two (2) days after delivery
to such courier properly addressed; or (d) if by United States mail, four (4)
Business Days after depositing in the United States mail, with postage prepaid
and properly addressed.  Any party hereto may change the address or fax number
at which it is to receive notices hereunder by notice to the other party in
writing in the foregoing manner.

18.                                 Continuing Security
Interest.                                      This Stock Pledge Agreement shall
create a continuing security interest in the Collateral and shall:  (a) remain
in full force and effect until the indefeasible payment in full of the Secured
Obligations, including the cash collateralization, expiration, or cancellation
of all Secured Obligations, if any, consisting of letters of credit, and the
full and final termination of any commitment to extend any financial
accommodations under the Note; (b) be binding upon the Pledgor and its
successors and assigns; and (c) inure to the benefit of the Secured Party and
his successors, transferees, and assigns.  Upon the indefeasible payment in full
of the Secured Obligations, including the cash collateralization, expiration, or
cancellation of all

8


--------------------------------------------------------------------------------


Secured Obligations, if any, consisting of letters of credit, and the full and
final termination of any commitment to extend any financial accommodations under
the Note, the security interests granted herein shall automatically terminate
and all rights to the Collateral shall revert to the Pledgor.  Upon any such
termination, the Secured Party, at the Pledgor’s expense, shall execute and
deliver to the Pledgor such documents as the Pledgor shall reasonably request to
evidence such termination.  Such documents shall be prepared by the Pledgor and
shall be in form and substance reasonably satisfactory to the Secured Party.

19.                                 Security Interest
Absolute.                                                To the maximum extent
permitted by law, all rights of the Secured Party, all security interests
hereunder, and all obligations of the Pledgor hereunder, shall be absolute and
unconditional irrespective of:

(a)                                  any lack of validity or enforceability of
any of the Secured Obligations or any other agreement or instrument relating
thereto, including any of the Loan Agreements;

(b)                                 any change in the time, manner, or place of
payment of, or in any other term of, all or any of the Secured Obligations, or
any other amendment or waiver of or any consent to any departure from any of the
Loan Agreements, or any other agreement or instrument relating thereto;

(c)                                  any exchange, release, or non-perfection of
any other collateral, or any release or amendment or waiver of or consent to
departure from any guarantee for all or any of the Secured Obligations;

(d)                                 any other circumstances that might otherwise
constitute a defense available to, or a discharge of, the Pledgor.

20.                                
Headings.                                          Section and subsection
headings in this Stock Pledge Agreement are included herein for convenience of
reference only and shall not constitute a part of this Stock Pledge Agreement or
be given any substantive effect.

21.                                 Severability.                             
In case any provision in or obligation under this Stock Pledge Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

22.                                 Counterparts; Fax
Execution.                                       This Stock Pledge Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same Stock
Pledge Agreement.  Delivery of an executed counterpart of this Stock Pledge
Agreement by fax shall be equally as effective as delivery of an original
executed counterpart of this Stock Pledge Agreement.  Any party delivering an
executed counterpart of this Stock Pledge Agreement by fax also shall deliver an
original executed counterpart of this Stock Pledge Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, or binding effect hereof.

9


--------------------------------------------------------------------------------


23.                                 Waiver of Marshaling.                       
Each of the Pledgor and the Secured Party acknowledges and agrees that in
exercising any rights under or with respect to the Collateral:  (a) the Secured
Party is under no obligation to marshal any Collateral; (b) may, in his absolute
discretion, realize upon the Collateral in any order and in any manner he so
elects; and (c) may, in his absolute discretion, apply the proceeds of any or
all of the Collateral to the Secured Obligations in any order and in any manner
he so elects.  The Pledgor and the Secured Party waive any right to require the
marshaling of any of the Collateral.

24.                                 Waiver of Jury
Trial.                                   THE PLEDGOR AND THE SECURED PARTY
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS STOCK PLEDGE AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  THE PLEDGOR AND
THE SECURED PARTY REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS STOCK PLEDGE
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this Stock
Pledge Agreement to be duly executed and delivered by their officers thereunto
duly authorized as of the date first written above.

 

 

 

 

 

By:

David Saltman

 

 

 

 

 

 

 

 

 

 

 

JOHN FIFE

 

10


--------------------------------------------------------------------------------


Schedule 1

Pledged Interests: 1,600,000 shares of Common Stock

Name of Maker:  Open Energy Corporation

Jurisdiction of Organization: Nevada

Type of Interest: Shares of Common Stock

Number of Shares/Units outstanding (if applicable):  91,981,278

Certificate Number(s) (if any):   420, 421, 701

Percentage of Outstanding Interests in Maker:  1.7%

Date Acquired:  December 31, 2005, March 31, 2006 and June 30, 2006

11


--------------------------------------------------------------------------------


Schedule 2

Pledgor Information:

For Pledgor That Is a Registered Organization

Jurisdiction of Organization:

Type of Organization:

Organizational ID Number (if any):

For Pledgor That Is An Individual

Address of Principal Residence:                    See Notice section

For Pledgor That Is Neither a Registered Organization nor an Individual:

Type of Organization:

 

12


--------------------------------------------------------------------------------